DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 02/05/2020 has been entered. Claims 1-7 and 9-21 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 9-16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickover et al. (hereinafter Pickover) (US 10,930,377 B2).

As per claim 1, Pickover discloses a method comprising: 
causing, by a computer system, a digital representation of dental anatomy to be stored at an external storage location (Pickover discloses “at step 22, the preprocessor system 21 of FIG. 2A receives the one or more signals from the client device in one or more input forms, such as an image scan, smell sensor data, x-ray information, location, etc. The preprocessor system 21 analyzes the dental input events using real-time visual analytics, neural networks, etc. at step 34.” in col. 9, lines 25-29); 
appending, to a first data block of an auxiliary blockchain, an identifier of the external storage location (Pickover discloses “At step 36, the preprocessor system 21 aggregates the various dental feature and risk indictors to compute a multi-dimensional feature vector, and at step 37, makes a decision for appending the multi-dimensional feature vector to the blockchain.” in col. 9, lines 36-40); 
appending, to a current data block of a main blockchain, a reference to a first data block of the auxiliary blockchain (Pickover discloses “The computing nodes/peers establish a validity of the transaction and generate a new block. Once the new block has been calculated it can be appended to the stakeholder's tooth historic blockchain” in col. 2, lines 17-20, and “The modules establish a validity of the transaction and generate a new block. Once the new block has been calculated, it is appended to the patient's tooth/mouth historic blockchain.” in col. 4, lines 56-64); 
appending, to the current data block of the main blockchain, a data item of the digital representation of dental anatomy (Pickover discloses a transaction that is added to the block can be any tooth/gum item/event.” in col. 4, line 65 to col. 5, line 3); 
appending, to the current data block of the main blockchain, a reference to a preceding data block of the main blockchain (Pickover discloses “The computing nodes/peers establish a validity of the transaction and generate a new block. Once the new block has been calculated it can be appended to the stakeholder's tooth historic blockchain” in col. 2, lines 17-20, and “The modules establish a validity of the transaction and generate a new block. Once the new block has been calculated, it is appended to the patient's tooth/mouth historic blockchain.” in col. 4, lines 56-64); and 
broadcasting the current data block of the main blockchain to a plurality of blockchain nodes (Pickover discloses “transactions are broadcast to the network…” in col. 11, lines 25-28).  
As per claim 3, Pickover discloses the method of claim 1, further comprising: 
receiving a notification of a second external storage location for storing the digital representation of the dental anatomy (Pickover; col. 8, lines 26-33); 
appending, to a second data block of the auxiliary blockchain, an identifier of the external storage location (Pickover; col. 8, lines 3-33); 
appending, to the second data block of the auxiliary blockchain, a reference to the first data block of the auxiliary blockchain (Pickover; col. 2, lines 17-20); and 
broadcasting the second data block of the auxiliary blockchain to the plurality of blockchain nodes (Pickover; col. 11, lines 25-28).  


As per claim 4, Pickover discloses the method of claim 1, wherein the reference to the preceding data block of the main blockchain comprises a hash of the preceding data block (Pickover; col. 12, lines 34-43).  

As per claim 5, Pickover discloses the method of claim 1, wherein causing the digital representation of the dental anatomy to be stored at an external storage location further comprises: encrypting the digital representation of the dental anatomy using a secret cryptographic key (Pickover; col. 10, lines 9-13).  

As per claim 6, Pickover discloses the method of claim 5, further comprising: appending the secret cryptographic key to the current data block of the main blockchain (Pickover; col. 10, lines 9-13).  

As per claim 7, Pickover discloses the method of claim 1, further comprising: 
receiving a digital representation of dental anatomy request specifying an identifier of the digital representation of dental anatomy (Pickover; col. 8, lines 3-33); 
retrieving the digital representation of the dental anatomy from the external storage location (Pickover; col. 10, lines 9-13); and 
causing the digital representation of the dental anatomy to be displayed by a client computing device that has initiated the digital representation of dental anatomy request (Pickover; col. 8, lines 3-33).  
 
As per claim 9, Pickover discloses the method of claim 1, wherein the data item of the digital representation of dental anatomy comprises a patient identifier and a medical event date (Pickover; col. 7, lines 19-34).  

As per claim 10, Pickover discloses the method of claim 1, wherein the digital representation of the dental anatomy comprises one of a plurality of digital depictions of a patient's dentition (Pickover; col. 7, lines 19-34).  

As per claim 11, Pickover discloses the method of claim 1, wherein the digital representation of the dental anatomy comprises one of a plurality of digital depictions of a patient's dentition, each of the plurality of digital depictions being associated with a treatment plan (Pickover; col. 4, lines 49-64).  

As per claim 12, Pickover discloses the method of claim 1, wherein the digital representation of the dental anatomy includes one or more of a depiction of a dentition from an intraoral scanner, a depiction of a physical mold used to capture the patient's dentition, a depiction of the dentition from physical mold used to form an intraoral appliance, and a three-dimensional (3D) image of the dentition (Pickover; col. 4, lines 49-64).  

As per claim 13, Pickover discloses the method of claim 1, wherein the digital representation of the dental anatomy includes one or more of textual content and multimedia content (Pickover; col. 9, lines 11-29).  

As per claim 14, Pickover discloses the method of claim 1, wherein the digital representation of the dental anatomy comprises a model of estimated results of application of a treatment plan (Pickover; col. 6, lines 37-43).  

As per claim 15, Pickover discloses a method, comprising: 
receiving, by a computer system, a digital representation of dental anatomy request specifying a digital representation of dental anatomy identifier (Pickover; col. 8, lines 3-33); 
identifying, among a plurality of data blocks of a main blockchain, a data block storing a data item of a digital representation of dental anatomy, wherein the data item of the digital representation of dental anatomy is identified by the digital representation of dental anatomy identifier (Pickover; col. 6, lines 44-56); 
identifying a first data block of an auxiliary blockchain, wherein the first data block is referenced by the data block of the main blockchain (Pickover; col. 4, lines 56-64); and 
responsive to determining that the first data block is a terminal block of the auxiliary blockchain, retrieving a digital representation of the dental anatomy from an external storage location referenced by the first data block of the auxiliary blockchain (Pickover; col. 9, lines 36-40).  

As per claim 16, Pickover discloses the method of claim 15, wherein the digital representation of dental anatomy identifier comprises a patient identifier and a medical event date (Pickover; col. 7, lines 19-34).  

As per claim 18, Pickover discloses the method of claim 15, wherein identifying the data block comprises traversing the plurality of data blocks of the main blockchain in a chronological order (Pickover; col. 8, line 51 to col. 9, line 10).  

As per claim 19, Pickover discloses the method of claim 15, further comprising: causing the digital representation of the dental anatomy to be displayed by a client computing device that has initiated the digital representation of dental anatomy request (Pickover; col. 8, line 51 to col. 9, line 10).  

As per claim 20, Pickover discloses the method of claim 15, further comprising: responsive to determining that the first data block is not the terminal block of the auxiliary blockchain, identifying a second data block of the auxiliary blockchain, wherein the second data block is referenced by the first data block of the auxiliary blockchain; and responsive to determining that the second data block is the terminal block of the auxiliary blockchain, retrieving a digital representation of the dental anatomy from an external storage location referenced by the second data block of the auxiliary blockchain (Pickover; col. 8, line 51 to col. 9, line 10).  

As per claim 21, Pickover discloses a method, comprising: 
receiving, by a computer system, a digital representation of dental anatomy request identifying a digital representation of dental anatomy (Pickover; col. 8, lines 3-33); 
identifying, among a plurality of data blocks of a main blockchain, a data block storing a data item of a digital representation of dental anatomy, wherein the data item of the digital representation of dental anatomy is identified by the digital representation of dental anatomy identifier (Pickover; col. 6, lines 44-56); 
identifying an auxiliary blockchain, wherein a first data block of the auxiliary blockchain is referenced by the data block of the main blockchain (Pickover; col. 8, line 51 to col. 9, line 10); 
traversing a plurality of data blocks of the auxiliary blockchain until a terminal block of the auxiliary blockchain is identified (Pickover; col. 8, line 51 to col. 9, line 10); and 
retrieving a digital representation of the dental anatomy from an external storage location referenced by the terminal data block of the auxiliary blockchain (Pickover; col. 8, line 51 to col. 9, line 10).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al. (hereinafter Pickover) (US 10930377 B2) in view of Van Der Poel et al. (hereinafter Poel) (US 10 238,296 B2).

Claim 2 recites the method of claim 1, wherein the digital representation of the dental anatomy is a three-dimensional intraoral representation of a patient's dentition.  
Pickover fails to expressly teach “a three-dimensional intraoral representation”. However, this feature is well known in the art, as evidenced by Poel.
In particular, Poel discloses “A digital 3D representation of the 3D surface topography of an intraoral cavity can be generated based on light reflected from surfaces of the intraoral cavity.” In col. 3, lines 3-5.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Poel with the motivation of “improved visibility in relation to the tooth surface” in col. 2, lines 45-51.

Claim 17 recites the method of claim 15, wherein the digital representation of the dental anatomy is a three-dimensional representation of a patient's dentition.  
Pickover fails to expressly teach “a three-dimensional intraoral representation”. However, this feature is well known in the art, as evidenced by Poel.
In particular, Poel discloses “A digital 3D representation of the 3D surface topography of an intraoral cavity can be generated based on light reflected from surfaces of the intraoral cavity.” In col. 3, lines 3-5.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Poel with the motivation of “improved visibility in relation to the tooth surface” in col. 2, lines 45-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626